Citation Nr: 0336003	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  95-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial, compensable rating for service-
connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO granted service connection 
for tinnitus and assigned a zero percent rating, effective 
from September 4, 1993.

During the pending appeal, the veteran moved to California 
and requested that his claims file be transferred to the Los 
Angeles RO.

The veteran presented oral testimony at a personal hearing 
via videoconference in July 1998 before the undersigned 
acting Veteran's Law Judge.  A copy of the hearing transcript 
was attached to the claims file.

In November 1998, the Board, inter alia, denied a compensable 
rating for tinnitus.  The veteran appealed the Board's 
decision to the United States Court of Veterans Appeals (now 
known as the United States Court of Appeals for Veterans 
Claims as of March 1, 1999)(hereinafter CAVC).  In an Order 
issued in July 2000, the CAVC vacated and remanded the 
portion of the Board decision that denied a compensable 
rating for tinnitus.

The Board issued a decision in May 2001 that awarded an 
evaluation of 10 percent for the appellant's service-
connected tinnitus, effective from September 4, 1993.  

In a rating decision issued in May 2001 effectuating the 
Board's decision the RO noted that a review of the veteran's 
claims folder showed that the original VA rating decision 
granted service connection for tinnitus with the erroneous 
effective date of September 4, 1993, and the effective date 
of service connection was corrected to September 1, 1993.  
This was considered harmless error and did not affect the 
veteran's disability compensation benefit.

The veteran appealed the Board's May 2001 decision to the 
CAVC and in March 2003 the CAVC vacated the Board's May 2001 
decision and remanded the matter to the Board for 
readjudication.


FINDING OF FACT

The competent evidence of record shows that the veteran's 
tinnitus has been persistent or recurrent since September 1, 
1993.  


CONCLUSION OF LAW

The schedular criteria for a rating of 10 percent for 
bilateral tinnitus have been met back to September 1, 1993.  
38 U.S.C.A. §§ 1155 (West 2002); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.87a, Diagnostic Code 
6260 (1993), § 4.87, Diagnostic Code 6260 (2000); § 4.87, 
Diagnostic Code 6260 (2003); VAOPGCPREC 2-2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows that for fourteen years he 
was a Helicopter Rescue Aircrewman and for nine years a 
Helicopter Utility Aircrewman.  Service medical records show 
that over the veteran's twenty plus years of service, he was 
seen on many occasions for complaints of ear problems.  In 
addition, there are reports of annual flight physicals.

Service medical records include a November 1973 entry in 
which it was noted that the right ear had a different shape.  
In July 1976, the entry notes a history of ear infections but 
clear for two years and his complaint was feeling "stuffed 
up".  In October 1976 earplugs were issued.  An entry in 
December 1976 shows the veteran had inflamed eardrums.

In January 1979, it was noted that there was much scarring of 
the tympanic membrane (TM) bilaterally with other 
abnormality.  In February 1979, the veteran was given 
medication and it was noted water was behind the TM.  A 
Special Duty Medical Abstract shows a suspension from January 
to February 1979 for ear problems with a question as to 
etiology.  In April 1979 he was flying helicopters as "NAS".  
In June 1979 the veteran had a diagnosis of left serous 
otitis and pressure equalization (PE) tubes in place.  In 
August 1979, the veteran reported that he had not been diving 
for eight plus months.  In October 1979, the veteran had PE 
tubes in place.  The medical examiner indicated that the 
veteran could do the job of 1st crew hoist operator but not 
2nd crew, swimmer.

In 1980, the veteran reported having eustachian tube function 
problems since age 4.  In April 1980, the veteran had an ear 
infection.  It was noted that PE tubes were in place for five 
months.  The veteran complained of a one-week history of 
tinnitus.  Later in April 1980, it was noted that tinnitus 
had resolved.  In February 1981, the veteran reported ear 
trouble secondary to diving and that he had tubes placed 
while stationed in Guam.

When seen in March 1984, the veteran provided a history of PE 
tubes placed in 1979 and that he was asymptomatic since then.  
The examination revealed scarred TMs with serous fluid and 
bubbles bilaterally, good valsalva, scarred TMs secondary to 
surgery and infections.

In April 1985, the veteran was examined by the Otolaryngology 
Department for bilateral atelectatic tympanic membranes which 
caused recurrent tympanic serous effusions.  The diagnosis 
was negative middle ear pressure, bilaterally, with 
atelectatic tympanic membranes secondary to eustachian tube 
dysfunction.  The veteran underwent insertion of bilateral 
tympanotomy tubes at that time.

In December 1985, the veteran was seen for continued ear 
problems and complained of tinnitus of 48 hours duration.  
The diagnoses were tympanotomy tubes for chronic eustachian 
tube dysfunction and tinnitus.  In January 1986, the veteran 
complained of tinnitus in the left ear for one week, and when 
seen two days later he complained of constant tinnitus.  The 
impression was chronic tinnitus.  In March 1986 tinnitus was 
noted.  In March 1987, he denied tinnitus.  In December 1989, 
the veteran reported no tinnitus.

In May 1991, a hearing conservation record notes a 
significant threshold shift since the reference audiogram.  
Tinnitus was noted.  It was also noted that the veteran had 
noise exposure and there was a history of tinnitus.

At a VA Compensation and Pension (C&P) examination for 
organic hearing loss in October 1993, the veteran complained 
of constant tinnitus bilaterally.  At a general VA C&P 
examination also in October 1993 he described chronic 
tinnitus.  The veteran denied traumatic tympanic membrane 
perforations but reported that he had collapsed eustachian 
canals and that tubes were placed to facilitate middle ear 
drainage.  There was a clinical finding of evidence of 
permanent tympanic membrane tubes.

At his personal hearing in July 1998 the veteran testified 
that he was an aircraft crewman in excess of 16 years and 
suffered acoustic trauma as a result of loud noises around 
aircraft.  He testified that he was exposed to jet engine 
noise and was issued a helmet and ear plugs for protection.  
He further testified that there were times when he worked 
around the engine without his helmet.  He recalled working 
around engines for approximately four years before his first 
ear infection.  He described the tinnitus as a constant 
hissing or very shallow ringing and the intensity of the 
sound increased when he has an ear infection.

In September 1998 the veteran wrote that his ENT doctor had 
related that tinnitus was something that was very difficult 
to diagnose or treat.  He did indicate that the veteran's 
history of ear problems could account for the increased 
problem he was having.  The veteran noted that he had become 
accustomed to the constant ringing in his ears, however, it 
bothered him when he was trying to get to sleep at night.



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2003).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41 (2003).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992). 

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Prior to June 10, 1999, a 10 percent evaluation was assigned 
when tinnitus was "persistent as a symptom of head injury, 
concussion or acoustic trauma".  38 C.F.R. § 4.87a, 
Diagnostic Code 6260.  

Regulations otherwise provide that a zero percent disability 
rating will be assigned when the requirements for a 
compensable disability evaluation are not met.  38 C.F.R. § 
4.31.  

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  

The regulation as revised in June 1999 provides for 
evaluation of recurrent tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  A 10 percent evaluation is 
assigned under the current criteria when tinnitus is 
recurrent.  Id.  Otherwise, a compensable evaluation is not 
warranted unless the disability is the result of cerebral 
arteriosclerosis.  38 C.F.R. § 4.124a, Diagnostic Code 8046 
(2000).

The CAVC issued an opinion in Wanner v. Principi, 17 Vet. 
App. 4 (2003) (consolidated with Wright v. Principi, No. 01-
1012) that the trauma requirement contained in pre-1999 
Diagnostic Code 6260 was "in violation of a statutory right" 
and "not in accordance with law" pursuant to 38 U.S.C.A. 
§ 7261(a)(3)(C) and (A) respectively, because that 
requirement conflicts with the directive in section 1110 that 
"any veteran thus disabled" will receive disability 
compensation and because that requirement is the product of 
"arbitrary and capricious" rulemaking pursuant to section 
7261(a)(3)(A).  The CAVC then invalidated the trauma 
requirement in pre-1999 Diagnostic Code 6260.  Wanner, 17 
Vet. App. at 17-18. 

Diagnostic Code 6260 in 38 C.F.R. was amended effective on 
June 13, 2003, in order to codify current standard VA 
practice concerning the evaluation of tinnitus.  In the 
notice of proposed rulemaking was the statement that "This 
amendment involves no substantive change and is consistent 
with current practice."  67 Fed. Reg. 59,033 (2002).  

The amended notes are:

Note (1):  A separate evaluation for 
tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, 
except when tinnitus supports an 
evaluation under one of those diagnostic 
codes.

Note (2):  Assign only a single 
evaluation for recurrent tinnitus, 
whether the sound is perceived in one 
ear, both ears, or in the head.

Note (3):  Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or may not be patholologic) 
under this diagnostic code, but evaluate 
it as part of any underlying condition 
causing it.  

A VA General Counsel (GC) opinion issued in May 2003 held 
that Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10% disability rating 
for tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The Board's 
consideration of the new regulations is not prejudicial to 
the appellant inasmuch as the regulations merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect on cases that had 
been decided by the Board before the VCAA, but were pending 
in the CAVC at the time of its enactment.  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See Kuzma 
v. Principi, supra (citing with approval Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which implicitly overruled 
Karnas).

Although the United States Court of Appeals for the Federal 
Circuit (CAFC) has held that the VCAA does not retroactively 
apply to claims decided by the Board before the date of its 
enactment, the Board notes that the VA General Counsel, in 
VAOPGCPREC 11-00, appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the VA regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).   

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The present claim was filed before the enactment of the VCAA, 
and was pending before the Board at the time the VCAA was 
enacted.  Accordingly, the VCAA is clearly applicable.  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

The RO provided the appellant a copy of the applicable 
September 1994 rating decision and forwarding letter dated in 
September 1994 that in combination notified him of the basis 
for the decision reached.  The RO also provided the appellant 
a statement of the case dated in August 1995 that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.

The appellant also received a copy of the Board decisions in 
November 1998 and in May 2001.  The RO provided the appellant 
a copy of a May 2001 rating decision and forwarding letter. 

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The veteran was afforded a VA C&P examination and 
audiological examination in October 1993.  

The veteran has been afforded a VA medical examination, the 
opportunity to have a hearing and submit/identify evidence 
and argument, and advised of the relevant regulations.  
Additionally, the RO has provided appropriate notice to the 
veteran and obtained identified evidence.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. §§ 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 

Although there is no letter specifically notifying the 
veteran of the provisions of the VCAA, in light of the 
favorable decision herein granting a compensable evaluation 
from the effective date of service connection, the veteran 
will not be prejudiced by the Board deciding the merits of 
his claim without remanding the case to the RO for issuance 
of a VCAA letter.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

As for the veteran's contention that a separate evaluation 
for tinnitus for each ear should be granted, the decision 
herein is based on lack of entitlement under the law.  
VAOPGCPREC 2-2003.  Precedent opinions of the chief legal 
officer of the Department, and regulations of the Department, 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
In the circumstances of this claim, any additional 
development or notification would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

A remand to have the RO take additional action under the VCAA 
and implementing regulations would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Tinnitus

The veteran contends that his service-connected bilateral 
tinnitus is manifested by a constant hissing sound or a 
constant low to loud ringing in his ears.  He further 
contends that the Board misinterpreted Diagnostic Code 6260 
when it failed to award two separate 10 percent tinnitus 
ratings for his bilateral tinnitus, one for each ear.  

The CAVC found that as the Board had failed to address the 
effect of 38 C.F.R. § 4.25(b) on the disability rating for 
tinnitus, a remand was necessary for the Board to consider 
38 C.F.R. § 4.25(b) in assigning a disability rating for the 
appellant's tinnitus.  See Wanner v. Principi, 17 Vet. App. 4 
(2003) (Board had failed to provide an adequate statement of 
reasons or bases because it did not address 38 C.F.R. 
§ 4.25(b), which provides that all disabilities "are to be 
rated separately," in determining that Diagnostic Code 6260 
provides for one rating for bilateral tinnitus, instead of 
two separate ratings, i.e., one for each ear.)  

The Board notes that the veteran has appealed an initial 
disability rating.  In Fenderson, the CAVC also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, at 126-
28.

Service medical records document the existence and severity 
of tinnitus.  The service medical records show complaints of 
tinnitus and a diagnosis of chronic tinnitus with the 
etiology of the tinnitus not stated.  Service medical records 
clearly document chronic bilateral ear infections, recurrent 
otitis media and chronic eustachian tube dysfunction, 
bilaterally.  

There is also evidence of exposure to acoustic trauma.  Upon 
reexamination of the record, it is manifest that the veteran 
was exposed to acoustic trauma by virtue of his duties as a 
Helicopter Rescue Aircrewman and as a Helicopter Utility 
Aircrewman during approximately twenty years of active 
service.  A need for ear protection was shown when the 
veteran was issued earplugs in October 1976.  The veteran has 
also testified that he was exposed to loud noise in service 
when working around the helicopter engines and that he was 
issued a helmet and earplugs.  Clearly, a veteran who worked 
in such close proximity to helicopter engines must have, at 
the very least, sustained some acoustic trauma during his 
twenty years of active duty service.  In addition, in May 
1991, a hearing conservation record notes a significant 
threshold shift since a reference audiogram and tinnitus.  
This record also shows that the veteran had noise exposure 
and there was a history of tinnitus.  

Although the Board finds that the evidence of record is in 
relative equipoise as to whether or not the veteran's 
persistent tinnitus was associated with acoustic trauma or 
bilateral ear infections, a determination as to etiology does 
not need to be made.

Under the regulations as revised in 1999, the criteria no 
longer require that the tinnitus be a symptom of head injury, 
concussion or acoustic trauma.  In addition, the CAVC has 
invalidated the trauma requirement contained in pre-1999 
Diagnostic Code 6260 and therefore, only the "persistent" 
criterion of pre-1999 Diagnostic Code 6260 applies to a claim 
for a compensable rating for tinnitus prior to June 10, 1999, 
not the trauma requirement.  Wanner, 17 Vet. App. at 18-19.  

The only criterion that now applies is whether the veteran's 
tinnitus was persistent prior to June 10, 1999 and recurrent 
since June 10, 1999.  

In the regulations revised in 1999, the word "persistent" 
was changed to "recurrent".  In the Secretary's comments in 
the Supplementary Information accompanying his proposal of 
the adoption of the current DC the pre-1999 DC 6260's use of 
"persistent" was discussed.  

Tinnitus is a subjective sensation which, 
under certain circumstances, comes and 
goes.  The word "persistent" suggests a 
meaning of constant, and we propose to 
replace it with "recurrent," meaning that 
the tinnitus might not always be present, 
but that it does return at regular 
intervals.  Requiring that tinnitus be 
"recurrent" will allow a realistic 
evaluation of the typical disablement 
from this condition.    

59 Fed. Reg. 17,295, at 17,297.

The CAVC also discussed the meanings of "persistent" and 
"recurrent" and stated that "the difference between the 
requirements of 'persistent' and 'recurrent' in the pre-1999 
and current DCs, respectively, as applicable to the condition 
of tinnitus, appears negligible, if indeed there is a 
meaningful distinction."  Smith v. Principi, 17 Vet. App. at 
170. (2003).

The CAVC concluded that it appeared that the Secretary had 
already determined that a reading of "persistent" as a more 
strict standard than "recurrent" insofar as constancy is 
concerned applied an unrealistic evaluation criterion for 
tinnitus.  Smith, 17 Vet. App. at 171. 

The probative evidence does establish that the veteran 
experiences persistent or recurrent tinnitus.  See Smith, 17 
Vet. App. at 171 (2003) ("persistent" and "recurrent" 
appear to have overlapping definitions).  Service medical 
records show complaints, diagnosis of chronic tinnitus and 
history of tinnitus.  The veteran testified that he 
experiences tinnitus twenty-four hours a day, during which 
the sound varies in intensity.  At the October 1993 VA 
compensation examination, he also reported chronic tinnitus.  
The October 1993 VA audiology examination report also 
supports the finding that the veteran currently has bilateral 
tinnitus.  

The evidence supports the veteran's claim for a 10 percent 
evaluation under the regulations prior to June 10, 1999 for 
persistent tinnitus and under the regulations effective June 
10, 1999, for recurrent tinnitus.  Accordingly, a 10 percent 
evaluation for tinnitus is granted back to the date service 
connection was established, September 1, 1993.

Ten percent is the maximum schedular rating provided under 
the old and new criteria.

The veteran argued to the CAVC that the Board misinterpreted 
Diagnostic Code 6260 when it failed to award two separate 10 
percent tinnitus ratings for his bilateral tinnitus, one for 
each ear.  The veteran argues that 38 C.F.R. § 4.25(b) 
requires that his tinnitus disabilities be rated separately 
because "each service-connected disability shall be 
separately rated and the ratings [shall be] combined."  The 
veteran also argued that Diagnostic Code 6260 was ambiguous 
because it did not specify whether the 10 percent rating is 
the maximum rating for both unilateral and bilateral 
tinnitus.  The veteran argued that this ambiguity should be 
resolved in the veteran's favor.  

The CAVC noted that the Board's May 2001 decision failed to 
address the effect of 38 C.F.R. § 4.25(b) on the veteran's 
disability rating for tinnitus.  The CAVC found that the 
Board's statement of reasons and bases was inadequate and 
remanded the matter for the Board to consider 38 C.F.R. 
§ 4.25(b) in assigning a disability rating for the 
appellant's tinnitus.  

In May 2003 the VA GC issued an opinion regarding whether 
separate disability ratings for tinnitus in each ear may be 
assigned under Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date.  The GC noted 
that in May 2003, VA published a final rule adding a note to 
Diagnostic Code 6260 directing raters to "[a]ssign only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  68 
Fed. Reg. 25,882, 25,823 (2003); 38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2).  

The GC stated that this recent amendment merely restated the 
law as it existed both prior to and after the 1999 amendment 
and was for application in cases arising both before and 
after the 1999 amendment.  The GC held that separate ratings 
for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.

The Board is bound in its decisions by VA regulations, 
instructions of the Secretary, and the precedent opinions of 
VA's General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Accordingly, a separate rating for tinnitus in each ear is 
not warranted.  VAOPGCPREC 2-2003.  

The Board has considered all other potential applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the reasons 
discussed herein.

The Board concludes by noting that although the decision 
herein includes consideration of the CAVC's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been awarded the maximum 
available schedular evaluation for his tinnitus for the 
entire time period from the grant of service connection.  In 
doing so, the Board has considered all the competent and 
relevant evidence of record.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


Extraschedular Consideration

It is provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of the VA Compensation and 
Pension Service might consider exceptional or unusual. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or the Director for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. 3.321(b)(1).

The Board has considered the veteran's statements and his 
testimony regarding his tinnitus.  Primarily, the veteran has 
reported that his tinnitus was constant and caused 
interference with his sleeping.  The evidence presented by 
the veteran does not establish that the regular schedular 
standards, representing average impairment in earning 
capacity, are inadequate, impractical, or fail to account for 
factors of disability present in the veteran's case.

The schedular criteria adequately compensate the veteran for 
bilateral tinnitus. The record in this case does not 
demonstrate that the veteran has required frequent periods of 
hospitalization for this disability or that it markedly 
interferes with employment.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

A 10 percent evaluation is granted for bilateral tinnitus 
from September 1, 1993, subject to regulatory criteria 
applicable to payment of monetary awards.




	                        
____________________________________________
	RICHARD E. COPPOLA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



